Title: General Orders, 4 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown saturday Decr 4th 79.
          Parole Morristown.  C. Signs Maryland Millstone—
        
        The Artillery of the brigades, now at the new position, and of the others as they arrive, is to join the Park; the officers commanding will take their orders from General Knox: A couple of pieces to be planted on the left of the second line, between the troops of Pennsylvania and New-York; and those coming forward under General Stark to serve as Alarm-Guns.
        Two rooms under one roof to be built at the same place as an Orderly-Office and for holding Courts Martial.
        As it may happen that the Light-Infantry will join their respective corps a short time hence, provision is to be made for them in the arrangement of huts, that while they are performing the duty of picquets to the Army, quarters may be preparing for their reception.
        The ordinary guards to be reduced as much as practicable for the present, that the least possible interruption may be given to hutting.
        The commanding officers of brigades will cause returns to be made, to the Orderly-Office, tomorrow 11 ôclock of their men left sick on the march to Winter quarters, and the places where that proper measures may be taken to provide for them.
       